                                                                                   Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 1 of 20




                                                                            1 KENNADAY LEAVITT PC
                                                                              CURTIS S. LEAVITT (SBN 162032)
                                                                            2 cleavitt@kennadayleavitt.com
                                                                              621 Capitol Mall, Suite 2500
                                                                            3 Sacramento, California 95814
                                                                              Telephone:     (916) 732-3060
                                                                            4
                                                                              Attorneys for Plaintiffs,
                                                                            5 MONTEREY PENINSULA
                                                                              HORTICULTURE, INC. dba ROCKET
                                                                            6 FARMS and MONTEREY PENINSULA
                                                                              HORTICULTURE, INC. / STEVEN
                                                                            7 ROBERTS ORIGINAL DESSERTS, LLC,
                                                                              EMPLOYEE BENEFIT PLAN
                                                                            8

                                                                            9                               UNITED STATES DISTRICT COURT

                                                                           10                NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

                                                                           11
                                                                              MONTEREY PENINSULA                                Case No.
                                                                           12 HORTICULTURE, INC. dba ROCKET
                                                                              FARMS and MONTEREY PENINSULA                      COMPLAINT
                                                                           13 HORTICULTURE, INC. / STEVEN
                                                                              ROBERTS ORIGINAL DESSERTS, LLC,
                                                                           14 EMPLOYEE BENEFIT PLAN,

                                                                           15                 Plaintiffs,

                                                                           16         v.

                                                                           17 EMPLOYEE BENEFIT MANAGEMENT
                                                                              SERVICES, INC.,
                                                                           18
                                                                                          Defendant.
                                                                           19

                                                                           20         Plaintiffs, MONTEREY PENINSULA HORTICULTURE, INC. dba ROCKET FARMS

                                                                           21 (“MPH”), for itself and as fiduciary of the MONTEREY PENINSULA HORTICULTURE, INC. /

                                                                           22 STEVEN ROBERTS ORIGINAL DESSERTS, LLC, EMPLOYEE BENEFIT PLAN (the “Plan”),
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23 files this Complaint against Defendant, EMPLOYEE BENEFIT MANAGEMENT SERVICES, INC.
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24 (“EBMS”), for breach of contract, breach of fiduciary duty, misrepresentation and indemnification.
                         AT
                        A TTORNEYS




                                                                           25                                   JURISDICTION AND VENUE

                                                                           26         1.      Jurisdiction is proper in this Court under 28 U.S.C. sections 1331, 1332 and 1367.

                                                                           27 Federal questions exist under 28 U.S.C. section 1331 because MPH alleges a claim under the

                                                                           28 Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1132(e)(1) for breach of
                                                                              00194929.2                                   -1-
                                                                                                                         COMPLAINT
                                                                                    Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 2 of 20




                                                                            1 fiduciary duty. Diversity jurisdiction exists under 28 U.S.C. section 1332 because this case is between

                                                                            2 citizens of different states and the amount in controversy exceeds $75,000. EBMS is domiciled in

                                                                            3 Billings, Montana. MPH is domiciled in Salinas, California. Supplemental jurisdiction exists under

                                                                            4 28 U.S.C. section 1367 because MPH’s claims are based on, arise from, and are factually interrelated

                                                                            5 with the ERISA violation.

                                                                            6          2.     This Court has personal jurisdiction over the parties because Defendant systematically

                                                                            7 and continuously conducts business in this State, and otherwise has minimum contacts with this State

                                                                            8 sufficient to establish personal jurisdiction over each of them.

                                                                            9          3.     Venue is proper in the San Jose Division of the United States District Court for the

                                                                           10 Northern District of California under 28 U.S.C. sections 1391(b) and (c), and 29 U.S.C. section

                                                                           11 1132(e)(2). This judicial district is the appropriate venue under 28 U.S.C. sections 1391(b) and (c)

                                                                           12 because this district is where the acts, omissions and events giving rise to MPH’s claims occurred,

                                                                           13 and where EBMS conducts business. This judicial district is the appropriate venue under 29 U.S.C.

                                                                           14 section 1132(e)(2) because this district is where the Plan was administered and where the breaches

                                                                           15 occurred that caused loss and damage to MPH.

                                                                           16                                            THE PARTIES

                                                                           17          4.     Plaintiff MPH is a California farming corporation with business operations in Half

                                                                           18 Moon Bay, Salinas, and Thermal, California. MPH is the farmer, grower and wholesaler of potted
                                                                           19 and cut flowers, edible herbs, and succulents. A labor-intensive business, in 2014 MPH employed

                                                                           20 350 full-time workers when it implemented a self-funded health benefit program for its employees

                                                                           21 and their dependents. MPH was the sponsor and plan fiduciary of the Plan under ERISA sections

                                                                           22 3(21)(A)(i) and (iii). The self-funded plan operated as a Referenced Based Reimbursement (“RBR”)
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23 program.
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24          5.     Defendant EBMS is a Montana corporation with a national presence. EBMS’ principle
                         AT
                        A TTORNEYS




                                                                           25 place of business at 1075 Overland Ave., Billings, MT. EBMS conducts business in California and

                                                                           26 is a third-party administrator providing administrative services, including plan design, medical bill
                                                                           27 review, and claims administrative services, to self-funded plans. In 2014, MPH hired EBMS to be the

                                                                           28 third-party administrator of its RBR Plan. Pursuant to the terms of the parties’ contracts, EBMS would
                                                                              00194929.2                                        -2-
                                                                                                                           COMPLAINT
                                                                                    Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 3 of 20




                                                                            1 provide claims and eligibility administration, first level provider appeal review, compliance audit and

                                                                            2 support, and preparation of the MPH Plan Document. Specifically, EBMS determined what

                                                                            3 healthcare providers would be paid by the Plan, and in what amount. EBMS received compensation

                                                                            4 from MPH and/or the Plan for services provided to MPH and the Plan. EBMS was a fiduciary of the

                                                                            5 Plan under ERISA section 3(21)(A)(i) and (iii) with regard to the design and terms of the Plan

                                                                            6 document, including the cost saving mechanism for claims processing and first level provider appeals

                                                                            7 review. Because EBMS failed in its fiduciary and/or contractual obligations, MPH has been sued on

                                                                            8 multiple occasions by multiple hospitals, including Salinas Valley Memorial Hospital (“SVMH”).

                                                                            9 MPH has settled all lawsuits and now seeks indemnification from EBMS for the loses caused by

                                                                           10 EBMS’ breach of contract, breach of fiduciary duty, and misrepresentations made to healthcare

                                                                           11 providers regarding the eligibility and benefits available under the RBR Plan.

                                                                           12                                     FACTUAL ALLEGATIONS

                                                                           13 A.       EBMS Responds to MPH’s Request for Proposal.
                                                                           14          6.     In or about April 2014, MPH’s insurance broker, Alliant Employee Benefits, released

                                                                           15 a Request for Proposal (“RFP”). The RFP stated that MPH wished “to establish an ACA compliant

                                                                           16 benefits program by July 1, 2014, while still being affordable to” MPH and its employees. EBMS’

                                                                           17 Regional Sales Manager, Jeff Brown, responded to the RFP with a Health Plan Management

                                                                           18 Proposal. The proposal represented that EBMS was “one of the nation’s premier industry leaders in
                                                                           19 health risk management and third-party administration of self-funded health benefit plans.” The

                                                                           20 proposal promised that MPH would “be up-to-date on the Affordable Care Act” because EBMS has

                                                                           21 “on staff compliance expertise,” and that EBMS’ compliance experts would keep MPH “compliant

                                                                           22 and assist them in making the best choices for their employees.” The proposal offered EBMS’
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23 services for a monthly payment of $24.75 per employee per month. With 350 employees, EBMS
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24 would realize in excess of $100,000 per year from MPH for providing administrative services to the
                         AT
                        A TTORNEYS




                                                                           25 plan.

                                                                           26          7.     The $24.75 per employee “Health Plan Management Fee” would cover, among other
                                                                           27 services: “claims administration,” “audit compliance [and] compliance support,” “plan document

                                                                           28 review and amendments,” “eligibility administration” and “dedicated EBMS team members.” EBMS
                                                                              00194929.2                                      -3-
                                                                                                                           COMPLAINT
                                                                                   Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 4 of 20




                                                                            1 told MPH that it had onsite staff experts who could prepare ERISA and ACA compliant plan

                                                                            2 documents. EBMS told MPH that it had a dedicated plan document drafting department and would

                                                                            3 prepare MPH’s draft plan documents. EBMS stressed its national presence as an industry leader in

                                                                            4 administering self-funded health benefit plans. Finally, because EBMS knew MPH lacked knowledge

                                                                            5 and experience in creating and operating an ACA compliant RBR plan, EBMS assured MPH that

                                                                            6 EBMS’ experience, knowhow, and ACA “compliance expertise” would ensure that MPH’s self-

                                                                            7 funded plan could save money while being fully compliant with ERISA and the ACA.

                                                                            8         8.      As part of MPH’s decision to switch to a self-funded health benefit plan, EBMS

                                                                            9 presented the self-funded plan as a cost-savings mechanism that provided full healthcare coverage to

                                                                           10 MPH’s employees and their dependents. EBMS and its agents also presented a Claim Review and

                                                                           11 Validation Program and the RBR program to MPH and the Plan. EBMS represented to MPH and the

                                                                           12 Plan that their self-funded plan was the type of RBR program that was accepted, and would enable

                                                                           13 MPH to reduce its costs for providing health coverage to MPH employees and their dependents.

                                                                           14         9.      When the self-funded plan, the Claim Review and Validation Program, and RBR

                                                                           15 Program were presented to MPH, EBMS represented that it was knowledgeable in self-funded plans,

                                                                           16 claim review and validation, and RBR and pricing programs. MPH relied on those representations

                                                                           17 when it executed the administrative services agreement and changed from a fully insured health

                                                                           18 benefit plan to a self-funded plan. EBMS was in a position of trust and confidence with regard to
                                                                           19 MPH. EBMS rendered compliance advice to MPH concerning the Plan, and represented to MPH that

                                                                           20 changing to a self-funded plan would help manage health benefit costs. MPH relied upon the advice

                                                                           21 of EBMS and adopted the self-funded plan, and implemented the Claim Review and Validation

                                                                           22 Program, and the RBR program under the self-funded plan. MPH paid EBMS hundreds-of-
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23 thousands-of-dollars for EBMS’ advice and services.
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24         10.     The Parties executed two contracts in order to effectuate the services provided by
                         AT
                        A TTORNEYS




                                                                           25 EBMS to MPH, MPH’s employees, and the Plan. Both contracts were signed by EBMS’ president,

                                                                           26 Kevin Larson. The two contracts, as well as, MPH’s RBR plan became effective on July 1, 2014.
                                                                           27 MPH was the plan sponsor. MPH’s employees and employees’ dependents participated in the Plan.

                                                                           28 The Plan was self-funded by MPH through employer and participant contributions. It was an
                                                                              00194929.2                               -4-
                                                                                                                          COMPLAINT
                                                                                     Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 5 of 20




                                                                            1 employee benefit plan within the meaning of ERISA section 3(1), and was subject to Title I of ERISA

                                                                            2 and its fiduciary standards. The Plan insured MPH’s employees and employees’ dependents against

                                                                            3 losses arising from their medical care. From July 1, 2014 through June 30, 2017, MPH was financially

                                                                            4 responsible for covered healthcare services obtained by MPH employees and their eligible

                                                                            5 dependents. EBMS was the plan administrator for the full three-year period.

                                                                            6 B.         The Parties’ Execute the Administrative Services Agreement.

                                                                            7            11.    The first contract was EBMS’ template Administrative Services Agreement (the

                                                                            8 “ASA”). The ASA, among other services, required EBMS to “assist in the preparation and printing

                                                                            9 of a Plan Document, summaries of benefits, identification cards, and other material necessary to the

                                                                           10 operation of the Plan.” (ASA section 2.01(a)). EBMS was also obligated to “process and adjudicate

                                                                           11 all claims presented for payment in accordance with the Plan Document.” (ASA section 2.01(b)).

                                                                           12 And the ASA required EBMS to “cooperate with the Plan Sponsor [MPH] in the defense of any action

                                                                           13 arising out of matters related to this Agreement.” (ASA section 2.03). EBMS breached the ASA when

                                                                           14 it did not fulfill its contractual obligations pursuant to sections 2.01(a) and (b), as well as section 2.03.

                                                                           15            12.    The Plan Document is the single most important document in a self-funded ERISA

                                                                           16 plan. It describes the benefits and exclusions available under the Plan, as well as the process for how

                                                                           17 healthcare provider claims are adjudicated and paid. Accordingly, the Department of Labor has

                                                                           18 enacted several Federal Regulations to ensure that Plan Documents properly advise Plan beneficiaries
                                                                           19 of their rights and obligations. The plan document prepared by EBMS for MPH (pursuant to ASA

                                                                           20 section 2.01(a)) did not comply with the Federal Regulation requirements adopted by the Department

                                                                           21 of Labor for self-funded plans.

                                                                           22            13.    The ASA required EBMS to process and pay provider claims in accordance with the
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23 terms of the Plan Document. Here, the Plan Document required payment to providers to be a
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24 maximum of 140% or 150% of the Medicare allowable, depending on whether the employee had the
                         AT
                        A TTORNEYS




                                                                           25 silver or gold plan. Instead, EBMS routinely misrepresented to providers who sought eligibility and

                                                                           26 benefit information that payment under the MPH plan would pay 70% of the provider’s full billed
                                                                           27 charges.

                                                                           28            14.    The ASA required EBMS to cooperate with MPH in the defense of any action arising
                                                                                00194929.2                                   -5-
                                                                                                                              COMPLAINT
                                                                                     Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 6 of 20




                                                                            1 out of matters related to this Agreement. Here, EBMS refused to provide necessary and relevant

                                                                            2 information, documents, and/or other evidence that MPH needed and required to successfully defend

                                                                            3 against the lawsuits filed by healthcare providers. For example, EBMS stated on several occasions

                                                                            4 that it had recordings of the phone conversations between providers and EBMS when the provider

                                                                            5 called to seek eligibility and benefits under the MPH plan. But EBMS has never produced any such

                                                                            6 recordings. Instead, EBMS witnesses testified that EBMS told healthcare providers that payment

                                                                            7 would be 80% of the providers’ billed charges, instead of the 140% or 150% of the Medicare

                                                                            8 allowable amount provided in the Plan Documents. These misrepresentations and unwillingness to

                                                                            9 cooperate with MPH in defense of the lawsuits filed against MPH forced MPH to settle the lawsuits

                                                                           10 in order to avoid financial ruin.

                                                                           11            15.   In exchange for EBMS’ promise to perform the services required under the ASA,

                                                                           12 MPH paid EBMS a “Benefit Management Global Fee” of $24.75 per employee per month. EBMS’

                                                                           13 president, Mr. Larson confirmed that the $24.75 “Benefit Management Global Fee” included: claims

                                                                           14 and eligibility administration; audit compliance and compliance support; vendor management; and

                                                                           15 Plan Document review. And Mr. Larson confirmed that these services were provided by the

                                                                           16 “dedicated EBMS team members.” The evidence uncovered through various lawsuits brought by

                                                                           17 providers against MPH revealed that Mr. Larson was mistaken.

                                                                           18            16.   Section 9.02 of the ASA required EBMS to indemnify MPH against loses resulting
                                                                           19 from EBMS’ negligence in the administration of the ASA, and the indemnification provision includes

                                                                           20 all forms of alternative dispute resolution and litigation. Section 9.02 provides in relevant part:

                                                                           21                  The Contract Administrator [EBMS] shall indemnify and hold
                                                                                               harmless the Plan Sponsor [MPH] against any expense, loss,
                                                                           22                  lawsuit, settlement, costs, penalty, damage, liability, claim or
                                                                                               judgment, including reasonable attorneys’ fees, resulting from the
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23                  negligent acts or omissions or willful misconduct of the Contract
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                                               Administrator. … The provisions of this section shall apply to
                                                                           24                  arbitration and all forms of alternative dispute resolution as well as
                         AT
                        A TTORNEYS




                                                                                               litigation. These indemnifications shall survive the termination of
                                                                           25                  this Agreement.
                                                                           26            17.   Through this lawsuit, MPH seeks indemnification from EBMS for the losses incurred
                                                                           27 as a result of EBMS’ failure to provide services under the ASA.

                                                                           28 ///
                                                                                00194929.2                                        -6-
                                                                                                                            COMPLAINT
                                                                                   Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 7 of 20




                                                                            1 C.      The Parties Execute the Claims Delegate Service Agreement.

                                                                            2         18.     MPH and EBMS entered into a second contract—The Claims Delegate Service

                                                                            3 Agreement—that carved out certain administrative services and delegated those services to a third

                                                                            4 company, Claims Delegate Services (“CDS”). The CDS Agreement also modified the obligations

                                                                            5 required by EBMS pursuant to the ASA Agreement. Here, the CDS Agreement states in its

                                                                            6 introduction that MPH and EBMS “want to modify [EBMS’] services to support” the implementation

                                                                            7 of an RBR plan, and that EBMS is “willing to undertake such engagement and provide such services

                                                                            8 on the terms and conditions set forth in this Agreement.” Though the CDS Agreement is clear, Mr.

                                                                            9 Larson testified that this agreement did not alter or change EBMS’ contractual obligations under the

                                                                           10 ASA. On this point, Mr. Larson is wrong. Mr. Larson signed the CDS Agreement, and the CDS

                                                                           11 Agreement states its intent “to modify” EBMS’ “services to support” implementing and administering

                                                                           12 MPH’s RBR program. While Mr. Larson refuses to accept that the CDS Agreement modified EBMS’

                                                                           13 contractual obligations, the language of the CDS Agreement indicates otherwise. MPH relied on the

                                                                           14 terms, conditions, and express terms contained in the CDS Agreement when dealing with EBMS and

                                                                           15 its administration of the MPH plan. MPH had no idea that EBMS believed that the CDS Agreement

                                                                           16 did not modify EBMS’ obligations in any way. EBMS never communicated this fact to MPH.

                                                                           17         19.     The CDS Agreement modified EBMS’ contractual obligations in several ways. First,

                                                                           18 EBMS agreed to provide CDS “a current copy and all prior amendments to the Plan Document.”
                                                                           19 (CDS Agreement, p. 3, Document Review and Recommendations.) EBMS agreed to use its “best

                                                                           20 efforts to cause the New Plan Document to be finalized, formally adopted and fully executed within

                                                                           21 20 days.” (CDS Agreement, p. 6, New Plan Document.) Second, EBMS agreed to be responsible to

                                                                           22 “process all Hospital and Facility Claims in accordance with the New Plan Document and Applicable
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23 Law.” (CDS Agreement, p. 6, Processing and Payment.) EBMS promised to “process all Hospital
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24 and Facility Claim Appeals, and be responsible for making benefit determinations on first Appeals
                         AT
                        A TTORNEYS




                                                                           25 and sending out required notices regarding such determinations.” (CDS Agreement, p. 6, Processing

                                                                           26 and Payment.) Finally, EBMS agreed that “in processing claims and appeals” it would “comply with
                                                                           27 all requirements of the New Plan Document and Applicable Law.” (CDS Agreement, p. 6, Processing

                                                                           28 and Payment.) Consistent with the terms of the CDS Agreement and EBMS’ promises under that
                                                                              00194929.2                                    -7-
                                                                                                                          COMPLAINT
                                                                                   Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 8 of 20




                                                                            1 agreement, the New Plan Document provides in relevant part:

                                                                            2                The first level of review will be performed by the Claims
                                                                                             Administrator [EBMS] on the Plan’s behalf. The Claims
                                                                            3                Administrator [EBMS] will review the information initially
                                                                                             received and any additional information provided by the Claimant,
                                                                            4                and determine if the Initial Benefit Determination was appropriate
                                                                                             based upon the terms and conditions of the Plan and other relevant
                                                                            5                information.
                                                                            6         20.    At no time did MPH know that EBMS was not performing its obligations as agreed to

                                                                            7 in the CDS Agreement. EBMS never indicated or stated to MPH that it was not performing the first

                                                                            8 level review of provider appeals. As such, EBMS breached the CDS Agreement when it did not

                                                                            9 review any first level appeals on MPH’s behalf. For example, EBMS never reviewed the information

                                                                           10 initially received or any additional information provided by Salinas Valley Memorial Hospital when

                                                                           11 it appealed to EBMS for additional payment on underpaid claims. That EBMS never reviewed any

                                                                           12 provider appeals was confirmed by EBMS’ President, Mr. Larson, and EBMS’ Claims Supervisor,

                                                                           13 Ms. Tara Keehnm who testified that EBMS never reviewed any of Salinas Valley Hospital’s appeals.

                                                                           14         21.    The CDS Agreement contains an indemnification provision that provides in relevant

                                                                           15 part:
                                                                                             Each Party (the “Responsible Party”) agrees to reimburse,
                                                                           16                indemnify, defend and hold harmless each of the other Parties …
                                                                                             from and against any liability, damages, losses, costs and expenses
                                                                           17                (including reasonable attorneys’ fees) incurred by any of them, or
                                                                                             any claim, demand, charge, action, cause of action or other
                                                                           18                proceeding asserted by a third party against any of them, as a result
                                                                                             of, arising out of, or based upon an uncured material breach of any
                                                                           19                covenant, agreement, representation or warranty made in this
                                                                                             Agreement by the Responsible Party.
                                                                           20

                                                                           21 Through this lawsuit, MPH seeks indemnification from EBMS for the losses incurred as a result of

                                                                           22 EBMS’ failure to provide services pursuant to the terms of the CDS Agreement.
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23 D.      EBMS Breaches the ASA and CDS Agreement by: (1) Failing to Provide ERISA
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                                      Compliant Documents; (2) Failing to Administer the MPH Plan in Accordance with
                                                                           24         the Terms of the Plan Document; (3) Misrepresenting to Providers the Benefits
                         AT
                        A TTORNEYS




                                                                                      Available Under the Plan; and (4) Not Providing the First Level Review of Provider
                                                                           25         Appeals.
                                                                           26
                                                                           27         22.    The operative Plan document, the Summary Plan Description (“SPD”), stated that

                                                                           28 EBMS was the Claims Administrator for the MPH Plan. The ASA listed EBMS’ duties and
                                                                              00194929.2                               -8-
                                                                                                                          COMPLAINT
                                                                                     Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 9 of 20




                                                                            1 responsibilities as the Claim Administrator. These duties and responsibilities included, but were not

                                                                            2 limited to, preparing an ERISA complaint plan and SPD, processing and adjudicating all claims,

                                                                            3 reviewing and responding to appeals regarding benefit determinations, facilitating reviews by

                                                                            4 independent review organizations, and answering medical benefit and claim questions. Additionally,

                                                                            5 pursuant to the terms of the CDS Agreement, EBMS’ was charged with processing “all hospital and

                                                                            6 facility claim appeals,” and was “responsible for making benefit determinations on first Appeals and

                                                                            7 sending out required notices regarding such determinations.” EBMS did not perform its contractual

                                                                            8 duties as required by the ASA and CDS Agreements.

                                                                            9            23.   First, the SPD prepared by and then modified by EBMS, violates federal law.

                                                                           10 Testimony from EBMS confirmed that the SPD provided to MPH was based on an EBMS template

                                                                           11 document. The SPD’s Claim Review and Validation Program and RBR Program shifted healthcare

                                                                           12 costs to participants and violated the Affordable Care Act (“ACA”) mandates, including the

                                                                           13 “minimum value” provision to participants from the Plan and rendering the Plan unaffordable.

                                                                           14 Additionally, the Claims Review and Validation Program and Plan Limitations violate ERISA,

                                                                           15 including the disclosure rules.

                                                                           16            24.   Second, EBMS did not administer the Plan in accordance with the SPD. EBMS

                                                                           17 discounted virtually all substantive medical claims submitted to the Plan by healthcare providers in a

                                                                           18 similar fashion for claims incurred or presented in the 2014 and 2017 time period. For example, the
                                                                           19 SPD, which is the governing Plan document, required payment of benefits at what was known as the

                                                                           20 “Allowable Charge.” Determination of the Allowable Charge required consideration of numerous

                                                                           21 factors, which are reproduced here for convenience:

                                                                           22                  Allowable Charge means the charge for a treatment, service, or supply that
                                                                                               is the lesser of: (i) the charge made by the provider that furnished the care,
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23
                                        S ACRAME NT O , CA 95814




                                                                                               service, or supply; (ii) the negotiated amount established by a provider
                        L AW




                                                                           24                  network arrangement or other discounting or negotiation arrangement;
                         AT




                                                                                               (iii) the reasonable and customary charge for the same treatment, service,
                        A TTORNEYS




                                                                           25                  or supply furnished in the same geographic area by a provider of like service
                                                                                               as further described below; or (iv) an amount equivalent to the following:
                                                                           26
                                                                                                  •   For specialty drugs, the lesser of average wholesale price
                                                                           27
                                                                                                      (AWP) minus 10% or the amount set by the Plan’s
                                                                           28                         prescription drug service vendor;
                                                                                00194929.2                                        -9-
                                                                                                                            COMPLAINT
                                                                                    Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 10 of 20




                                                                                                  •   For inpatient or outpatient facility claims, an amount
                                                                            1
                                                                                                      equivalent to 200% of the Medicare equivalent allowable.
                                                                            2
                                                                                               The reasonable and customary charge shall mean an amount equivalent to
                                                                            3                  the 85th percentile of a commercially available database, or such other cost
                                                                                               or quality-based reimbursement methodologies as may be available and
                                                                            4                  adopted by the Plan. If there are insufficient charges submitted for a given
                                                                                               procedure, the Plan will determine an Allowable Charge based upon
                                                                            5                  charges made for similar services. Determination of the reasonable and
                                                                            6                  customary charge will consider the nature and severity of the condition
                                                                                               being treated, medical complications or unusual circumstances that require
                                                                            7                  more time, skill or experience, and the cost and quality data for that
                                                                                               provider.
                                                                            8
                                                                                               For Covered Charges rendered by a Physician, Hospital or Ancillary
                                                                            9                  Provider in a geographic area where applicable law dictates the maximum
                                                                                               amount that can be billed by the rendering provider, the Allowable Charge
                                                                           10
                                                                                               shall mean the amount established by applicable law for that Covered
                                                                           11                  Charges.

                                                                           12                  The Plan Administrator or its designee has the ultimate discretionary
                                                                                               authority to determine an Allowable Charge, including establishing the
                                                                           13                  negotiated terms of a provider arrangement (including a PPO agreement if
                                                                                               applicable) as the Allowable Charge even if such negotiated terms do not
                                                                           14
                                                                                               satisfy the lesser of test described above.
                                                                           15
                                                                                         25.   In processing claims, EBMS ignored the definition of Allowable Charge. Indeed,
                                                                           16
                                                                                EBMS testified that it did not calculate payment levels at all, lacked the ability to calculate such
                                                                           17
                                                                                payment levels, and instead delegated the task entirely—without informing Rocket Farms—to
                                                                           18
                                                                                another entity. Instead of processing claims based on the definition of the Allowable Charge, claims
                                                                           19
                                                                                were processed relying on a separate set of plan provisions buried in the back of the SPD which set a
                                                                           20
                                                                                different (and much lower) level of payment for hospitals known as the “Permitted Payment Level.”
                                                                           21
                                                                                The Permitted Payment Level is based, in part, on 140% or 150% of Medicare rates, which is a form
                                                                           22
                                                                                of “referenced based pricing.” The inclusion of the Permitted Payment Level language in the SPD
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                                was incomplete, and done in a manner that obscured the true nature of the restrictive provision.
                                                                           24
                         AT
                        A TTORNEYS




                                                                                         26.   The Ninth Circuit routinely holds that such restrictive plan provisions when not
                                                                           25
                                                                                adequately disclosed in the SPD and other plan summaries, violates ERISA and cannot be enforced.
                                                                           26
                                                                                (See, e.g., Spinedex Physical Therapy USA Inc., v. United Healthcare of Ariz., Inc. 770 F.3d 1282,
                                                                           27
                                                                                1296 (9th Cir. 2014) (invalidating one-year limitation on filing suit because it was a restrictive
                                                                           28
                                                                                00194929.2                                      -10-
                                                                                                                           COMPLAINT
                                                                                   Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 11 of 20




                                                                            1 provision that was not disclosed in compliance with ERISA requirements set forth at 29 U.S.C. §

                                                                            2 1022(b) and 29 C.F.R. § 2520.102-2(b)); King v. Blue Cross & Blue Shield of Ill., 871 F.3d 730, 744

                                                                            3 (9th Cir. 2017) (holding lifetime maximum on benefits unenforceable, based on the same principles,

                                                                            4 where disclosure was not “calculated to be understood by the average plan participant” (citing 29

                                                                            5 U.S.C. § 1022(a)).

                                                                            6          27.    Here, the Permitted Payment Level provisions were not adequately disclosed to plan

                                                                            7 participants or beneficiaries. The Schedule of Benefits at the front of the SPD refers only to the

                                                                            8 Allowable Charge (and a related limitation on payment, known as Covered Charges). The SPD

                                                                            9 neglects to explain, however, that benefits can and will be capped at a much lower Permitted Payment

                                                                           10 Level of 140% or 150% of Medicare. Likewise, the Plan’s Summary of Benefits and Coverage

                                                                           11 (“SBC”) – which the Affordable Care Act required the Plan to issue each year – fails to disclose that

                                                                           12 hospital benefits will be limited to 140% or 150% of Medicare rates. (Attached as Exhibit 1 is a

                                                                           13 representative SBC, from plan year 2015.) This failure to disclose would have been “critical” to

                                                                           14 beneficiaries and participants “who could have obtained health insurance to cover the cost of [their]

                                                                           15 medical care” elsewhere, without being subject to the substantial out-of-pocket liabilities for their

                                                                           16 own health insurance resulting from. (See King, 871 F.3d at 744.)

                                                                           17          28.    Third, EBMS made misrepresentations to healthcare providers regarding the plan

                                                                           18 benefit levels available to Plan participants. EBMS routinely communicated benefits to healthcare
                                                                           19 providers that exceeded the actual Plan benefits contained in the SPD. Specifically, EBMS made

                                                                           20 misrepresentations to healthcare providers that the Plan would cover 70% of the medical bills, up to

                                                                           21 $21,666, after which the Plan would cover 100% of the provider’s full billed charges. EBMS also

                                                                           22 made misrepresentations to healthcare providers that the Plan had a maximum out-of-pocket limit of
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23 $6,350 for all services without limitation. Moreover, EBMS knew it was MPH’s agent when it
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24 incorrectly quoted Plan benefit levels to providers. Thus, EBMS created significant liability for MPH
                         AT
                        A TTORNEYS




                                                                           25 based on its misrepresentations, and these misrepresentations were a significant reason why MPH

                                                                           26 was forced to settle the outstanding litigation brought by healthcare providers against MPH.
                                                                           27          29.    EBMS’ corporate designee on this issue, Stacey Crossley, testified that she knew

                                                                           28 EBMS was acting as MPH’s agent when verifying Plan benefits to healthcare providers on the phone.
                                                                              00194929.2                                  -11-
                                                                                                                          COMPLAINT
                                                                                   Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 12 of 20




                                                                            1 Ms. Crossley admitted that the statements alleged (for instance, that benefits would be paid at 70%,

                                                                            2 up to $21,667, and then at 100%) were made on MPH’s behalf, and within the scope of authority

                                                                            3 delegated by MPH to EBMS under the ASA and CDS Agreement:

                                                                            4                 Q. Would you expect other entities besides EBMS to
                                                                                              provide verification of benefits given that EBMS was
                                                                            5                 doing it for the plan?

                                                                            6                 A. No.

                                                                            7                 Q. Why was EBMS providing this service for Rocket
                                                                                              Farms?
                                                                            8
                                                                                              A. We were the chosen administrator.
                                                                            9                 Q. Okay. Are you aware that there was a contract in
                                                                                              place between EBMS and Rocket Farms under which EBMS
                                                                           10                 provided these administration services?
                                                                           11                 A. I'm aware, because they were one of our clients.

                                                                           12                 Q. Okay. Have you reviewed that contract?

                                                                           13                 A. No.

                                                                           14                 Q. When you were providing these benefit quotes to
                                                                                              providers over the phone, and when I say "you," I
                                                                           15                 mean EBMS and the CSR's that are under you, you were
                                                                                              doing that on behalf of Rocket Farms, right?
                                                                           16
                                                                                              A. Correct. Yes.
                                                                           17
                                                                                              Q. And that was something that Rocket Farms had
                                                                                              contracted with EBMS for you to do, correct?
                                                                           18
                                                                                              A. Correct.
                                                                           19

                                                                           20 (Crossley Depo. Tr. 59:22 – 61:16.) Following Ms. Crossley’s deposition, there was no doubt that

                                                                           21 the misrepresentations about benefits were imputed to MPH.

                                                                           22          30.    Ms. Crossley’s testimony also confirmed that the statements about benefits that were
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23 made on MPH’s behalf explicitly referred to billed charges. (Crossley Depo Tr. 74:19-75:23; [“Yes,
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24 they do reference billed charge[s] on their phone calls . . . We don’t know what the billed charge[s]
                         AT
                        A TTORNEYS




                                                                           25 are going to be . . . So when they say 70 percent up to the allowable, based on billed charges.”].) Ms.

                                                                           26 Crossley was head of client services (e.g., the call center team) during the three-year period that
                                                                           27 EBMS was MPH’s plan administrator. Thus, to the extent that EBMS’ call center team should have

                                                                           28 been informing providers that payment would be based on 140% of Medicare rates, and not on the
                                                                              00194929.2                                   -12-
                                                                                                                           COMPLAINT
                                                                                   Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 13 of 20




                                                                            1 70% - 100% of billed charges that were quoted to the providers who called to confirm benefits over

                                                                            2 the phone, there can be no doubt that the statements made were misleading.

                                                                            3          31.    Fourth, the RBR Program, when applied to the Plan’s design, guaranteed MPH’s

                                                                            4 employees and employees’ dependents would be subject to balance billing from healthcare providers

                                                                            5 for emergencies and other hospital services, supplies or procedures.

                                                                            6          32.    Operationally, EBMS acted with complete discretion and authority as to the

                                                                            7 disbursement of Plan assets on all healthcare provider claims. EBMS exercised complete authority

                                                                            8 and control over Plan assets by determining what payment would be made out of Plan assets, to whom

                                                                            9 such payments would be made, and in what amounts. MPH approved aggregate funding requests, but

                                                                           10 did not determine any individual claim or vendor payment amounts.

                                                                           11          33.    EBMS did not disclose to MPH or the Plan the full nature and scope of EBMS’

                                                                           12 business methodologies with regard to services EBMS rendered to the Plan, although EBMS had a

                                                                           13 legal duty to do so. Further, EBMS did not disclose to Plan participants the nature and scope of their

                                                                           14 liability to healthcare providers, although EBMS had a legal duty to do so.

                                                                           15          34.    EBMS represented to MPH that the self-funded plan would protect participants against

                                                                           16 healthcare provider “balance billing.” EBMS failed to disclose to Plan participants the nature, scope,

                                                                           17 and amount of monetary liability they would owe to healthcare providers as a result of the Claim

                                                                           18 Review and Validation Program and RBR Program.
                                                                           19          35.    The SPD by its term and as administered by EBMS, operationally deceived MPH, the

                                                                           20 Plan and MPH’s employees and employee beneficiaries into believing EBMS was achieving savings

                                                                           21 in claims paid by the Plan when no savings were actually realized or could ever possibly be realized.

                                                                           22 E.       Healthcare Providers Sue MPH and the Plan for Plan Benefits.
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23          36.    As a result of EBMS’ failure to provide services as required by the ASA, the CDS
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24 Agreement, and the Plan documents, provider appeals were not properly adjudicated and benefits
                         AT
                        A TTORNEYS




                                                                           25 determinations were not properly decided. Healthcare providers began suing MPH and the Plan to

                                                                           26 recover monies on alleged underpaid services. See Salinas Valley Memorial Healthcare System v.
                                                                           27 MPH Peninsula Horticulture, Inc. d/b/a Rocket Farms, et al., Case No. 5:17-cv-7076-VKD, United

                                                                           28 States District Court, Northern District of California, San Jose Division, and Long Beach Memorial
                                                                              00194929.2                                        -13-
                                                                                                                           COMPLAINT
                                                                                   Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 14 of 20




                                                                            1 Medical Center v. MPH Peninsula Horticulture, Inc., et al., Case No. BC711222, Superior Court of

                                                                            2 the State of California, County of Los Angeles. The healthcare providers’ lawsuits allege, among

                                                                            3 other allegations, that MPH and the Plan underpaid the healthcare providers according to the rates

                                                                            4 established in the SPD and according to representations made by EBMS to the providers.

                                                                            5          37.     EBMS’ breach of the ASA and CDS Agreement forced MPH to expend significant

                                                                            6 time and resources in identifying, disputing, appealing and negotiating allegedly underpaid claims.

                                                                            7 to date, MPH has settled two lawsuits for payments in excess of $750,000 and paid legal fees to

                                                                            8 defend against the lawsuits in excess of $350,000. MPH and the Plan have suffered, and continue to

                                                                            9 suffer, monetary damages due to the actions and omissions of EBMS.

                                                                           10 F.       Any Applicable Statute of Limitations was Tolled.

                                                                           11          38.     Plaintiffs initially filed their complaint against Defendants on or about January 18,

                                                                           12 2019. (See, Civil Action No. 5:17-cv-07076-SVK.) Defendants thereafter successfully moved to

                                                                           13 dismiss the complaint without prejudice pending resolution of the parties’ contractual mediation

                                                                           14 requirement. Defendants thereafter unreasonably delayed the mediation until December 2019. In

                                                                           15 December 2019, the parties met in Billings, Montana before mediator Richard Mainland. Though that

                                                                           16 effort did not reach a meaningful result, the parties continued the mediation process thereafter both

                                                                           17 with the aid of Mr. Mainland and directly between the parties up to and including the date of the filing

                                                                           18 of this complaint.
                                                                           19                                      FIRST CAUSE OF ACTION
                                                                                                                    (Breach of Fiduciary Duty)
                                                                           20

                                                                           21          39.     All of the factual allegations set forth above in paragraphs 1 through 38 are

                                                                           22 incorporated by reference as though set forth herein.
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23          40.     “Fiduciary status under ERISA is a functional concept, and if Defendants have acted
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24 like a fiduciary, they may have incurred fiduciary obligations.” Walsh v. Principal Life Ins. Co., 266
                         AT
                        A TTORNEYS




                                                                           25 F.R.D. 232, 241 (S.D. IA 2010). In other words, ERISA imposes fiduciary obligations on individuals

                                                                           26 who are not named as fiduciaries, but nevertheless exercise actual authority over plan assets.
                                                                           27 Furthermore, the Eighth Circuit has stated that “courts should construe the term fiduciary broadly

                                                                           28 under ERISA, and in favor of finding that a fiduciary duty exists.” Id. at 241; Olson v. E.F. Hutton &
                                                                              00194929.2                                      -14-
                                                                                                                            COMPLAINT
                                                                                   Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 15 of 20




                                                                            1 Co., Inc., 957 F.2d 622, 625 (8th Cir. 1992).

                                                                            2          41.    EBMS is a fiduciary because EBMS exercises authority over Plan assets. Although

                                                                            3 EBMS is not a named fiduciary under the SPD or related contracts, EBMS is a fiduciary of the Plan

                                                                            4 within the meaning of ERISA section 3(21)(A)(i) and (iii) because EBMS had authority over Plan

                                                                            5 assets; exercised discretion regarding the drafting, design and terms of the SPD; and exercised

                                                                            6 discretion regarding the adjudication of first level provider appeals.

                                                                            7          42.    A fiduciary has a duty to perform its obligations and responsibilities under the Plan

                                                                            8 prudently, in the best interest of the participants and beneficiaries, and in accordance with the terms

                                                                            9 of the Plan document. 29 U.S.C. § 1104(a)(1). As part of its fiduciary duty, EBMS had the legal duty

                                                                           10 to provide full, fair and prompt disclosure to MPH of all facts within its knowledge which were or

                                                                           11 could have been material to matters within EBMS’ relationship with MPH. The facts show EBMS

                                                                           12 breached this legal duty. Specific examples are shown by the following actions and/or omissions:

                                                                           13                 a.      Drafting an SPD which violated federal law, including, but not limited to: (1)

                                                                           14 the ACA mandates, including the “minimum value” provision and rendering the Plan unaffordable,

                                                                           15 and (2) ERISA, including the disclosure requirements for plan subjects;

                                                                           16                 b.      Drafting an illusory SPD which shifted the risk for losses to MPH and MPH’s

                                                                           17 employees and employees’ dependents;

                                                                           18                 c.      Failing to consider the detailed factors set forth in the definition of Allowable
                                                                           19 Charge indicates that EBMS abused any discretion they were given under the Plan. (See generally,

                                                                           20 Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 971 (9th Cir. 2006) [“[w]hen an administrator

                                                                           21 engages in wholesale and flagrant violations of the procedural requirements of ERISA, and thus acts

                                                                           22 in utter disregard of the underlying purpose of the plan as well, we review de novo the administrator’s
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23 decision to deny benefits.”].)
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24                 d.      Failing to act in the best interest of MPH, the Plan, MPH’s employees, and
                         AT
                        A TTORNEYS




                                                                           25 employees’ dependents by exposing MPH and MPH’s employees and employees’ dependents to

                                                                           26 collection activities from providers;
                                                                           27                 e.      Failing to disclose to MPH, the Plan, and MPH’s employees and employees’

                                                                           28 dependents the nature and scope of their liability for claims left unpaid by the self-funded plan, the
                                                                              00194929.2                                       -15-
                                                                                                                           COMPLAINT
                                                                                    Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 16 of 20




                                                                            1 Claim Review and Validation Program, and the RBR Program, and then exposing them to that

                                                                            2 liability for unpaid claims;

                                                                            3                  f.      Failing to administer the Plan according to the SPD and discounting all

                                                                            4 medical claims paid;

                                                                            5                  g.      Failing to correctly communicate the Plan’s benefits to healthcare providers

                                                                            6 and making false representations about the Plan’s benefits to healthcare providers. For example,

                                                                            7 EBMS made misrepresentations to Salinas Valley Hospital that the Plan would cover 70% of a

                                                                            8 patient’s medical bills, up to $21,666, after which the Plan would cover 100% of the hospital’s billed

                                                                            9 charges; and

                                                                           10                  h.      Or otherwise as alleged above.

                                                                           11            43.   EBMS further breached its fiduciary duty by misrepresenting to MPH that the self-

                                                                           12 funded plan, Claim Review and Validation Program, and RBR Program would result in savings to

                                                                           13 MPH and the Plan. These representations were made in order to induce MPH to create a self-funded

                                                                           14 plan administered by EBMS. These misrepresentations were material because without them, MPH

                                                                           15 would not have signed the ASA with EBMS, and the CDS Agreement with EBMS and CDS. As a

                                                                           16 result of MPH reliance on EBMS’ misrepresentations, MPH and the Plan were damaged.

                                                                           17            44.   In taking these and other actions, EBMS failed to act in a manner which was solely in

                                                                           18 the interest of MPH, the Plan, and MPH’s employees and employees’ dependents who participated
                                                                           19 in the Plan or to act with the care, skill, prudence, and diligence under the circumstances that a prudent

                                                                           20 person acting in a like capacity would use.

                                                                           21            45.   EBMS is liable under ERISA section 409 to make good any losses incurred by the

                                                                           22 Plan as a result of EBMS’ breach, to restore any personal profits it received, and for such other
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23 equitable or remedial relief as the court may deem appropriate.
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24            46.   As a result of EBMS’ breach of fiduciary duties, MPH and the Plan suffered damages
                         AT
                        A TTORNEYS




                                                                           25 in excess of $1,000,000.

                                                                           26 ///
                                                                           27 ///

                                                                           28 ///
                                                                                00194929.2                                       -16-
                                                                                                                            COMPLAINT
                                                                                   Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 17 of 20



                                                                                                                SECOND CAUSE OF ACTION
                                                                            1                                    (Breach of Written Contract)
                                                                            2          47.    All of the factual allegations set forth in paragraphs 1 through 46 above are

                                                                            3 incorporated by reference as though set forth herein.

                                                                            4          48.    MPH entered into a service agreement with EBMS in 2014. The service agreement

                                                                            5 required MPH to pay EBMS a fee. MPH paid the fee to EBMS. (Attached as Exhibit 2 is a true and

                                                                            6 correct copy of the ASA.) In exchange for the fee, the service agreement required EBMS to perform

                                                                            7 certain services for MPH and the Plan. The services relevant to this lawsuit that were listed in the

                                                                            8 agreement were:

                                                                            9                 The Contract Administrator agrees to perform the following
                                                                                              administrative services for the Plan Sponsor:
                                                                           10
                                                                                              (a)   Assist in the preparation and printing of a Plan Document,
                                                                           11                       summaries of benefits, identification cards, and other material
                                                                                                    necessary to the operation of the Plan;
                                                                           12
                                                                                              (b)   Process and adjudicate all claims presented for payment in
                                                                           13                       accordance with the Plan Document, including but not limited
                                                                                                    to reasonable investigatory work in determining claim
                                                                           14                       eligibility, and preparing and distributing benefit checks, and
                                                                                                    Explanation of Benefits to Plan Members and/or service
                                                                           15                       providers, as applicable.
                                                                           16          49.    MPH entered into the Claims Delegate Service Agreement with EBMS in 2014.

                                                                           17 (Attached as Exhibit 3 is a true and correct copy of the CDS Agreement.) The CDS Agreement

                                                                           18 required EBMS to process all hospital and facility claim appeals, and required EBMS to be
                                                                           19 responsible for making benefit determinations on first appeals and sending out required notices

                                                                           20 regarding such determinations. EBMS agreed to make these determinations according to the

                                                                           21 “requirements of the New Plan Document and Applicable law.”

                                                                           22          50.    EBMS breached both the ASA and CDS Agreements by failing to perform the
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23 contractual services, as well as other provisions in the two contracts with MPH. For example, EBMS
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24 failed to draft ERISA compliant plan documents; misrepresented plan benefits to providers; and failed
                         AT
                        A TTORNEYS




                                                                           25 to perform the first level appeals, or make those appeal determinations in accordance with the

                                                                           26 requirements of the Plan documents and applicable law.
                                                                           27          51.    The ASA requires mediation before any party can pursue civil litigation. MPH

                                                                           28 attended a mediation in Billings, Montana, in December 2019. EBMS was also present. MPH has
                                                                              00194929.2                                    -17-
                                                                                                                           COMPLAINT
                                                                                    Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 18 of 20




                                                                            1 completed all conditions precedent necessary before filing this lawsuit.

                                                                            2            52.   As a result of EBMS’ breach, MPH and the Plan suffered damages in excess of

                                                                            3 $1,000,000.

                                                                            4                                     THIRD CAUSE OF ACTION
                                                                                                                      (Indemnification)
                                                                            5

                                                                            6            53.   All of the factual allegations set forth in paragraphs 1 through 52 above are

                                                                            7 incorporated by reference as though set forth herein.

                                                                            8            54.   Both the ASA and the CDS Agreement contain express indemnification provisions.

                                                                            9 The ASA states:

                                                                           10                  The Contract Administrator [EBMS] shall indemnify and hold
                                                                                               harmless the Plan Sponsor [MPH] against any expense, loss,
                                                                           11                  lawsuit, settlement, costs, penalty, damage, liability, claim or
                                                                                               judgment, including reasonable attorneys’ fees, resulting from the
                                                                           12                  negligent acts or omissions or willful misconduct of the Contract
                                                                                               Administrator. … The provisions of this section shall apply to
                                                                           13                  arbitration and all forms of alternative dispute resolution as well as
                                                                                               litigation. These indemnifications shall survive the termination of
                                                                           14                  this Agreement.
                                                                           15 The CDS Agreement contains an indemnification provision that provides in relevant part:

                                                                           16                  Each Party (the “Responsible Party”) agrees to reimburse,
                                                                                               indemnify, defend and hold harmless each of the other Parties …
                                                                           17                  from and against any liability, damages, losses, costs and expenses
                                                                                               (including reasonable attorneys’ fees) incurred by any of them, or
                                                                           18                  any claim, demand, charge, action, cause of action or other
                                                                                               proceeding asserted by a third party against any of them, as a result
                                                                           19                  of, arising out of, or based upon an uncured material breach of any
                                                                                               covenant, agreement, representation or warranty made in this
                                                                           20                  Agreement by the Responsible Party.
                                                                           21            55.   MPH has paid in excess of $1,000,000 to healthcare providers and attorneys as a direct

                                                                           22 result of EBMS not performing its contractual duties as required under both the ASA and CDS
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23 Agreement. These payments were made to Long Beach Memorial Medical Center, and Salinas Valley
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24 Memorial Healthcare System. MPH has also paid its attorneys significant sums in order to defend
                         AT
                        A TTORNEYS




                                                                           25 against the lawsuits. Pursuant to the provisions of the parties’ indemnification provisions, MPH now

                                                                           26 seeks to exercise its right to indemnification from EBMS for the damages, losses, costs and expenses
                                                                           27 (including reasonable attorneys’ fees) incurred by MPH as a result of EBMS failure to provide

                                                                           28 services pursuant to the two contracts.
                                                                                00194929.2                                       -18-
                                                                                                                            COMPLAINT
                                                                                    Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 19 of 20



                                                                                                                FOURTH CAUSE OF ACTION
                                                                            1                                         (Negligence)
                                                                            2            56.   All of the factual allegations set forth in paragraphs 1 through 55 above are

                                                                            3 incorporated by reference as though set forth herein.

                                                                            4            57.   Throughout the course of their dealings with MPH, EBMS held themselves out as

                                                                            5 skilled, expert administrators of self-funded plans, having superior knowledge regarding their ability

                                                                            6 to administer self-funded plans. EBMS intended that MPH rely, and MPH did rely, on EBMS’ alleged

                                                                            7 expertise and advice in connection with MPH’s self-funded plan.

                                                                            8            58.   MPH entered into two contracts with EBMS in 2014. These agreements required

                                                                            9 EBMS to perform services for MPH and the Plan as previously described. In doing so, EBMS was

                                                                           10 required to use the skill and care that a reasonably careful administrative service organization/third-

                                                                           11 party administrator would have used in similar circumstances.

                                                                           12            59.   MPH is informed and believes, and on that basis alleges, that EBMS failed to use the

                                                                           13 skill and care that a reasonably careful administrative service organization/third-party administrator

                                                                           14 would have used in similar circumstances by, among other things:

                                                                           15                  a.     Drafting an SPD which violated federal law, including, but not limited to: (1)

                                                                           16 the ACA mandates, including the “minimum value” provision and rendering the Plan unaffordable,

                                                                           17 and (2) ERISA, including the disclosure requirements for plan subjects;

                                                                           18                  b.     Drafting an illusory SPD which shifted the risk for losses to MPH and MPH’s
                                                                           19 employees and employees’ dependents;

                                                                           20                  c.     Failing to act in the best interest of MPH, the Plan, MPH’s employees, and

                                                                           21 employees’ dependents by causing MPH and the Plan to engage AMPS and CDS’ services, which

                                                                           22 exposed MPH and MPH’s employees and employees’ dependents to collection activities from
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23 providers;
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24                  d.     Failing to disclose to MPH, the Plan, and MPH’s employees and employees’
                         AT
                        A TTORNEYS




                                                                           25 dependents the nature and scope of their liability for claims left unpaid by the self-funded plan, the

                                                                           26 Claim Review and Validation Program, and the RBR Program, and then exposing them to that
                                                                           27 liability for unpaid claims;

                                                                           28                  e.     Failing to administer the Plan according to the SPD and discounting all
                                                                                00194929.2                                    -19-
                                                                                                                           COMPLAINT
                                                                                    Case 5:20-cv-01660-NC Document 1 Filed 03/06/20 Page 20 of 20




                                                                            1 medical claims paid;

                                                                            2                  f.     Failing to correctly communicate the Plan’s benefits to healthcare providers

                                                                            3 and making false representations about the Plan’s benefits to healthcare providers. For example,

                                                                            4 EBMS made false representations to Salinas Valley Hospital that the Plan would cover 70% of a

                                                                            5 patient’s medical bills, up to $21,666, after which the Plan would cover 100%;

                                                                            6                  g.     Failing to provide first level appeal responses consistent with the terms of the

                                                                            7 Plan Documents, or at all; and

                                                                            8                  h.     Otherwise acting as alleged above.

                                                                            9            60.   As a direct and proximate cause of EBMS’ negligence, MPH suffered damages in

                                                                           10 excess of $1,000,000, plus costs and interest thereon.

                                                                           11                                        PRAYER FOR RELIEF

                                                                           12            WHEREFORE, MPH prays for a judgment against EBMS as follows:

                                                                           13            A.    Judgment in an amount equal to MPH’s actual damages for each claim;

                                                                           14            B.    Requiring EBMS to disgorge all unjust enrichment or profits received as a result of

                                                                           15 fiduciary breaches committed by them or for which they are liable;

                                                                           16            C.    Attorney’s fees and costs pursuant to ERISA section 502(g) and the contractual

                                                                           17 indemnification provisions; and

                                                                           18            D.    Such other and further relief as the Court deems just and proper.
                                                                           19                                    DEMAND FOR JURY TRIAL

                                                                           20            MPH demands a jury trial against EBMS.

                                                                           21 DATED: March 6, 2020                                     KENNADAY LEAVITT PC

                                                                           22
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23                                                     By: /s/ Curtis S. Leavitt
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                                                                                                  CURTIS S. LEVITT
                                                                           24
                         AT




                                                                                                                                                 Attorneys for Plaintiffs
                        A TTORNEYS




                                                                           25                                                        MPH PENINSULA HORTICULTURE, INC.
                                                                                                                                           dba ROCKET FARMS; and MPH
                                                                           26                                                        PENINSULA HORTICULTURE / STEVEN
                                                                                                                                      ROBERTS ORIGINAL DESSERTS, LLC,
                                                                           27                                                               EMPLOYEE BENEFIT PLAN
                                                                           28
                                                                                00194929.2                                      -20-
                                                                                                                           COMPLAINT
